Case 5:20-cv-00633-RGK-KES Document 12 Filed 08/04/20 Page 1 of 4 Page ID #:74
Case 5:20-cv-00633-RGK-KES Document 12 Filed 08/04/20 Page 2 of 4 Page ID #:75



  1                         UNITED STATES DISTRICT COURT
  2                        CENTRAL DISTRICT OF CALIFORNIA
  3
  4    MARIA EUGENIA MARMON,                     Case No. 5:20-cv-00633-RGK (KES)
  5                       Plaintiff,
                                                 ATTACHMENT TO ORDER
  6          v.
                                                 RECOMMENDING DENIAL OF
  7    WILLIAM P. BARR, et al.,                  REQUEST TO PROCEED IN FORMA
  8                                              PAUPERIS
                          Defendant.
  9
 10         Plaintiff, Eugenia Marmon, filed this First Amended Complaint (“FAC”)
 11   under both 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal
 12   Bureau of Narcotics, 403 U.S. 388 (1971) against (1) William Barr, the U.S.
 13   Attorney General, (2) Thomas Homan, identified as “Warden of DHS-ICE in GEO
 14   Detention Facility” in Adelanto, California, (3) G. Valdez (also identified as a
 15   warden), (4) N. Allen (also identified as a warden), (5) Orozco (an officer at GEO),
 16   (6) “John Doe” (an officer at GEO), (7) Medrano (a doctor at GEO), (8) J. Johnson
 17   (GEO Chief of Security), and (9) Chief Counsel of DHS-ICE, for violations of the
 18   “First, Fourth, Eighth, and Fourteenth Amendments rights of due process, access
 19   [to] the courts, receive medical [care], [and] being free of harassment and
 20   retaliation … on behalf of Rafael Alejandro Abarca Mercado[.]” (Dkt. 11 at 3-4.)
 21         Plaintiff alleges that Mr. Mercado was deprived of his rights, harassed, and
 22   retaliated against while in ICE custody, and then wrongfully deported to Mexico
 23   where he was kidnapped, tortured, and murdered by Mexican gang members. (Id.
 24   at 4.) Plaintiff seeks: (1) a declaratory judgment that Mr. Mercado’s constitutional
 25   rights were violated; (2) $900 million in damages; and (3) asylum for Mr.
 26   Mercado’s family. (Id. at 11-12.)
 27         In screening Plaintiff’s Complaint (Dkt. 1), the Court identified multiple
 28
                                                  1
Case 5:20-cv-00633-RGK-KES Document 12 Filed 08/04/20 Page 3 of 4 Page ID #:76



  1   pleading defects, including lack of standing. The § 1983 and Bivens claims
  2   alleging excessive force, failure to protect, and deliberate indifference to medical
  3   needs while in custody all arise under the Eighth Amendment (if Mr. Mercado was
  4   in custody under a criminal conviction) or the Fourteenth Amendment (if he was an
  5   immigration detainee). Rights protected by the Eighth and Fourteenth
  6   Amendments are personal rights, and only the person subject to the violation has
  7   standing to bring suit. See Whitmore v. Arkansas, 495 U.S. 149, 160 (1990);
  8   Shelley v. Kraemer, 334 U.S. 1, 22 (1948). So too, only the person against whom
  9   the government retaliated for protected conduct has standing to bring a claim based
 10   on the First Amendment. See M.D. v. Newport-Mesa Unified Sch. Dist., No. 14-
 11   0394-JVS-ANx, 2014 WL 8390611 at *6, 2014 U.S. Dist. LEXIS 183262 at *14
 12   (C.D. Cal. Apr. 21, 2014) (“Jane Doe may not rest on adverse action taken solely
 13   against Mary Doe in support of Jane Doe’s personal claim for First Amendment
 14   retaliation.”) “[T]he general rule is that only the person whose [personal] rights
 15   were violated can sue to vindicate those rights.” Moreland v. Las Vegas Metro.
 16   Police Dept., 159 F.3d 365, 369 (9th Cir. 1998).
 17           That said, “[s]urvivors of a deceased individual whose rights were violated
 18   before death may bring those personal claims on the decedent’s behalf if the
 19   relevant state’s law authorizes such persons to bring a survival action in state
 20   court.” See Minear v. Taft FCI, No. 10-0901, 2010 WL 4338053 at *4, 2010 U.S.
 21   Dist. LEXIS 119407 at *11 (E.D. Cal. Oct. 22, 2010) (citing 42 U.S.C. § 1988(a))
 22   (citations omitted). On screening the Complaint, the Court explained to Plaintiff
 23   that California law may permit such a survival action, but only when commenced
 24   by an appropriate personal representative of the decedent, as follows:
 25           Generally, lawsuits must be prosecuted by the real party in interest, i.e., the
 26           person who has suffered the injury for which compensation is sought. Here,
 27           it appears Plaintiff intends to bring “wrongful death” claims but she does not
 28           allege any facts establishing her relationship to [Mr. Mercado]. Only certain
                                                   2
       Case No. 5:20-cv-00633-RGK (KES)
Case 5:20-cv-00633-RGK-KES Document 12 Filed 08/04/20 Page 4 of 4 Page ID #:77



  1           individuals close to the decedent can seek damages for wrongful death. Cal.
  2           Code. Civ. P. § 377.60.
  3   (Dkt. 5 at 3; see also Cal. Code Civ. P. §§ 377.20(a), 377.30.)
  4           In order to commence an action as a decedent’s successor in interest, the
  5   individual commencing the action must execute and file an affidavit setting forth
  6   specific information. Cal. Code Civ. P. § 377.32. Further, “[t]he party seeking to
  7   bring a survival action bears the burden of demonstrating that a particular state’s
  8   law authorizes a survival action and that the plaintiff meets that state’s requirements
  9   for bringing a survival action.” Moreland, 159 F.3d at 369.
 10           Despite these instructions, the FAC contains no facts showing Plaintiff has
 11   standing to pursue claims on behalf of Mr. Mercado’s estate. Plaintiff alleged no
 12   facts about her relationship to Mr. Mercado and has not filed an affidavit pursuant
 13   to California Code of Civil Procedure section 377.32. Having failed to amend the
 14   Complaint to add such facts when given an opportunity to do so, the Court assumes
 15   that Plaintiff cannot do so, and that further leave to amend would be futile.
 16           Standing is a requisite component of federal subject matter jurisdiction.
 17   White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Because Plaintiff lacks
 18   standing, this Court lacks jurisdiction to adjudicate the alleged claims. The action,
 19   therefore, should be DISMISSED WITHOUT PREJUDICE.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  3
       Case No. 5:20-cv-00633-RGK (KES)
